Citation Nr: 0413526	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  01-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active military service from February 1959 
to February 1961, and again from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating determination by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

Entitlement to service connection for a schizophrenic 
reaction was previously denied by final rating action dated 
in August 1966.  The present claim specifically seeking 
service connection only for PTSD was filed in May 2000, and 
the present appeal has resulted.  This appeal was last before 
the Board in August 2003, when it was remanded for further 
action which has now been completed.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The appellant served during peacetime and did not engage 
in combat with the enemy.  

3.  The appellant does not have PTSD.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplement thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim seeking service connection 
for PTSD, the information he should provide to enable the RO 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated August 8, 2000; February 16, 2001; and March 23, 
2001.  In these letters, the RO specifically informed the 
appellant of the current status of his claim and of the 
evidence already of record in support of that claim, and of 
what the evidence must show in order to support the claim.  
The appellant was then specifically asked to inform the RO of 
any additional evidence or information which he thought would 
support his claim, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Moreover, the appellant has been accorded a comprehensive VA 
examination in connection with the current claim, and 
extensive VA and private medical records dating back to 1965 
have been obtained.  Although the RO has been unable to 
obtain the medical records pertaining to the veteran's 
initial hospitalization in 1965 at Conemaugh Valley Memorial 
Hospital, the appellant was informed of this by letter dated 
May 7, 2003, and he was told in that letter that he was 
ultimately responsible for submitting this evidence in 
support of his claim.  In response, the veteran indicated in 
a written statement received in November 2003 that he wanted 
his appeal forwarded to the Board immediately for a final 
decision.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that in Pelegrini the U.S. Court of 
Appeals for Veterans Claims (Court) held that the notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should at least "precede an initial 
unfavorable AOJ decision on a service-connection claim."  
Since the claim at issue in this appeal was initially 
adjudicated in late March 2001, after the VCAA letters of 
February and March 2001 had been issued, this requirement has 
been satisfied.  

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Factual Background

The current claim was filed in May 2000, almost 40 years 
after the appellant's discharge from active service in August 
1962.  At that time, the appellant wrote that, immediately 
prior to his separation from service in August 1962, he was 
sleeping in his private room one night when he awoke to find 
another serviceman performing a homosexual act upon him, at 
which time he again lost consciousness.  It was the 
appellant's belief that he had been drugged by this 
individual earlier in the evening.  The appellant maintained 
that he had told no one of this experience for 38 years; and 
that, as a result of this episode in service, he developed 
PTSD which significantly affected the rest of his life.  

The service medical records are devoid of complaints, 
treatments, findings or diagnoses indicative of PTSD or of 
the homosexual incident described by the veteran.  

Other service records attest to the appellant's diligent 
performance of his duties in service; and his last military 
commander wrote in February 1966 to confirm the appellant's 
dependability and to place him in "the top 10 per cent of 
all non-commissioned officers of my acquaintance in more than 
23 years of active and reserve duty."  None of this material 
refers to a sexual assault or homosexual incident in service.  

In September 1965, more than three years after the 
appellant's discharge from active service in August 1962, he 
was admitted to Somerset State Hospital for the treatment of 
a psychiatric disability diagnosed at that time as a 
schizophrenic reaction, catatonic type.  He had been 
transferred to this facility from Conemaugh Valley Memorial 
Hospital, to which he had been admitted in April 1965; but 
these medical records have proven to be unavailable.  
According to his parents, the appellant had been showing 
signs of emotional disturbance since September 1964.  It was 
also noted that the appellant's uncle, his father's brother, 
had been a psychiatric patient at the same state hospital for 
many years.  Upon admission, the appellant was non-verbal, 
quite mute, and appeared to be catatonic.  

In May 1966, the appellant was transferred to a VA facility 
where he was described as mute, rigid, holding both hands 
tightly into each other, and refusing to eat.  This was a 
condition which reportedly had lasted for a great many 
months.  He had received some shock treatments and 
chemotherapy prior to his transfer to the VA facility.  He 
eventually responded to Thorazine, and he was released to 
return home on a trial visit in July 1967.  The diagnosis was 
still schizophrenic reaction, catatonic type.  

The appellant returned to the VA hospital for further 
treatment from March to May 1982, when the diagnosis was 
catatonic schizophrenia.  Further VA hospitalizations in 
November 1985 and December 1985 resulted in a reported 
diagnosis of schizoaffective disorder.  This diagnosis was 
continued during inpatient stays at Conemaugh Valley Memorial 
Hospital and at a VA facility in December 1986.  This was the 
appellant's last inpatient treatment.  None of these medica 
records mention any traumatic incident in service.  

Extensive VA outpatient treatment records dating from 1982 to 
2002 reflect ongoing treatments for a psychosis, variously 
diagnosed.  At one point in 2000, based upon the appellant's 
verbal history of a sexual assault in 1962, it was felt 
necessary to rule out a diagnosis of PTSD, but this diagnosis 
was never confirmed in the relevant medical records.  

Several lay statements have been submitted in support of the 
present claim, but none of these individuals has confirmed 
the stressor event described by the appellant.  

The appellant was accorded a VA PTSD examination in March 
2001.  The examiner interviewed the appellant, who set forth 
his version of his military and medical history.  The 
examiner noted that the appellant first reported that he had 
told someone about the assault in service when he was first 
admitted to a private hospital in 1964 (actually, April 
1965), but that he later maintained that he had immediately 
"repressed" this incident for many years.  When confronted 
with this inconsistency, the appellant indicated that he 
"may have mentioned it to someone in 1964."  During this 
interview, the appellant repeatedly insisted that his 
diagnosis should be PTSD and that everything that has 
occurred to him since his initial psychiatric hospitalization 
was related to the incident he outlined rather than to a 
psychotic condition such as schizophrenia.  

On mental status examination, the appellant was obsessed and 
preoccupied with the belief that everything that had occurred 
to him psychiatrically all of his life was due to this sexual 
incident while he was serving on active duty.  His 
conversation was obsessively detailed, irrelevant at times, 
extremely tangential, and often totally irrelevant to the 
question at hand.  He simply began talking and had to be 
interrupted in order to get any specific information.  He did 
not appear to understand the logic of some of the questions 
asked by the examiner, nor the reasons for asking some of 
these questions.  Although the appellant did not betray any 
ongoing overtly psychotic symptoms, the VA examiner reported 
that his perception of his own mental illness, of issues 
related to PTSD, and of his current obsession and 
preoccupation were clearly not based in reality.  

After reviewing the relevant medical and historical records, 
and after interviewing the appellant, the VA examiner 
reported that the appellant did not outline a complex of 
symptoms consistent with PTSD, but, in fact, presented a 
clinical portrait which was quite consistent with a chronic 
schizophrenic condition.  The examiner especially commented 
on the very extensive notes and narratives which the 
appellant had provided to the RO on numerous occasions which 
concerned his opinion of his experiences in service and about 
his mental illness in general.  These narratives, according 
to the VA medical expert, rambled on and on, often providing 
totally irrelevant, insignificant, and unrelated details.  It 
was the opinion of the VA examiner that these narratives by 
the appellant "are as much a symptom of the primary process 
thought disorder associated with schizophrenia as with any 
thing else."  The VA examiner then concluded that the 
condition which the appellant has exhibited since the 1960's 
is not related to PTSD, but is instead a psychotic 
schizophrenic condition, which he diagnosed as a chronic 
schizoaffective disorder.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 C.F.R. § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32807-32808 (1999).  The amended regulation, 
38 C.F.R. § 3.304(f) (2001), provides:  Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Subsequent amendments to 
this regulation, effective March 7, 2002, did not change 
these provisions.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f)); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

The appellant in this case has been treated for many years 
for a psychotic disability currently diagnosed as a 
schizoaffective disorder.  He has responded in the past to 
anti-psychotic medications even though PTSD is not a 
psychotic disorder.  Moreover, in the present case, the 
evidence of record does not reflect a single medical 
diagnosis of PTSD, although the appellant has been repeatedly 
requested to submit such evidence to support his claim.  
Instead, he has chosen to rely upon his own, unshakable 
belief in the merits of his claim, based primarily upon his 
own internet research and conversations with individuals 
without medical/psychiatric expertise.  As the VA examiner in 
March 2001 commented, the appellant very clearly "is trying 
very hard to have the world believe what he does, and that is 
that this reportedly traumatic incident (if it even did 
occur) is the cause of all of his psychiatric ills since that 
time."  The Board recognizes the obvious sincerity of the 
appellant's belief in the merits of his claim; however, as a 
lay person he is not competent to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992); cf. Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

The Board has noted that the appellant has attacked the March 
2001 VA examination as inadequate.  In particular, he has 
referred to the VA examiner's possible review of the medical 
records of another veteran which are contained in the claims 
file and which refer to that veteran's diabetes, 
hypertension, and cardiovascular disease, none of which the 
appellant has.  It is true that these medical records of 
another veteran are in the claims file, and that the VA 
examiner in March 2001 may have reviewed them at that time; 
however, the report of the March 2001 VA examination makes no 
reference to these medical records, or to the appellant 
having hypertension, diabetes, or cardiovascular disease; and 
the VA examiner's possible review of these medical records 
does not invalidate his professional medical opinion that the 
appellant has never manifested symptoms of PTSD and did not 
manifest such symptoms on that examination.  The appellant's 
advancement of this argument is another example of his 
tendency, as noted by the March 2001 VA examiner, to include 
irrelevant or tangential material in his obsessively detailed 
statements and arguments.  This, in turn, as also noted by 
the VA examiner, is a symptom of his psychotic thought 
disorder.  

Since the medical evidence clearly demonstrates that the 
veteran does not have PTSD, service connection is not 
warranted for this claimed disability.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




